
	
		III
		110th CONGRESS
		2d Session
		S. RES. 615
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2008
			Mr. Menendez (for
			 himself, Ms. Snowe,
			 Mr. Biden, and Mr. Cardin) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		RESOLUTION
		Urging the Government of Turkey to respect
		  the rights and religious freedoms of the Ecumenical Patriarchate of the
		  Orthodox Christian Church.
	
	
		Whereas the Government of Turkey has sought membership in
			 the European Union and maintains strong bilateral relations with the United
			 States Government;
		Whereas the accession of Turkey to the European Union will
			 depend on its adherence to the Copenhagen criteria that require candidate
			 countries to have achieved stability of governmental institutions that
			 guarantee human rights and that respect and protect minorities, including
			 religious minorities such as Orthodox Christians;
		Whereas, on August 2, 2007, European Union Enlargement
			 Commissioner Olli Rehn indicated that Turkey must achieve “concrete results in
			 areas of fundamental freedoms such as . . . religious freedom”;
		Whereas the Ecumenical Patriarchate and its Sacred See is
			 the spiritual head for tens of millions, a valuable place of great historic
			 significance to hundreds of millions where much of the New Testament and sacred
			 creeds, including the Nicene Creed, were codified, and as the head of the
			 largest Christian Church headquartered in a majority Muslim country, a critical
			 link between Christians and Muslims;
		Whereas the United States was founded on the concept of
			 religious freedom and has maintained its support for such freedom throughout
			 its history;
		Whereas the practice of religious freedom of millions of
			 Orthodox Christians in the United States is dependent on the religious freedom
			 of the spiritual head of their faith;
		Whereas the United States Government has expressed its
			 emphatic support for full religious freedom for the Ecumenical Patriarchate
			 through numerous statements by both Democratic and Republican Presidents, in
			 letters signed by the extraordinary number of 73 of 100 United States Senators
			 and 42 of 50 members of the Foreign Affairs Committee of the House of
			 Representatives, and in reports of the Department of State, the Helsinki
			 Commission, and other government agencies;
		Whereas Ecumenical Patriarch Bartholomew gathered
			 international religious leaders soon after the September 11, 2001, terrorist
			 attacks on the United States, and produced the first condemnation of the
			 attacks as “anti-religious”;
		Whereas the Ecumenical Patriarch Bartholomew was awarded
			 the Congressional Gold Medal, the highest civilian award bestowed by
			 Congress;
		Whereas the international community places particular
			 importance on safeguarding and promoting religious freedom as is expressed in
			 the creation of a Special Rapporteur on Freedom of Religion or Belief in the
			 Office of the High Commissioner for Human Rights of the United Nations, in the
			 “Declaration of Principles Guiding Relations between Participating States”
			 principle VII, paragraph I of the Helsinki Commission, and in most highly
			 regarded international organizations;
		Whereas the Government of Turkey does not recognize the
			 Ecumenical Patriarch as ecumenical, interferes with the process of selecting
			 the Ecumenical Patriarch by requiring that the Patriarch be a citizen of
			 Turkey, thereby restricting candidates due to the gradual disappearance of
			 eligible Orthodox Christians who are citizens of Turkey; and
		Whereas the Government of Turkey has confiscated without
			 compensation significant quantities of property belonging to the Ecumenical
			 Patriarchate and closed its seminary at Halki: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 view that the Government of Turkey should move expeditiously to meet the
			 criteria set forth by the European Council in Copenhagen;
			(2)calls on the
			 European Union to focus on the elimination of all forms of discrimination in
			 Turkey, particularly with regard to the Ecumenical Patriarchate, while
			 continuing accession negotiations;
			(3)calls on the
			 Government of Turkey to remove an obstacle in its relations with the United
			 States Government by taking positive steps to provide full religious freedom
			 for the Ecumenical Patriarchate; and
			(4)calls on the
			 Government of Turkey to immediately—
				(A)recognize the
			 right to the title of Ecumenical Patriarch;
				(B)grant the
			 Ecumenical Patriarch appropriate international recognition and ecclesiastic
			 succession;
				(C)grant the
			 Ecumenical Patriarch the right to train clergy of all nationalities, not just
			 Turkish nationals; and
				(D)respect property
			 rights and human rights of the Ecumenical Patriarchate.
				
